Name: Commission Regulation (EEC) No 2299/87 of 30 July 1987 amending Regulation (EEC) No 1646/87 authorizing certain intervention agencies to put up for sale by tender 483 000 tonnes of common wheat for export in the form of flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 15, 17 . 1 . 1987, p. 9 . 0 OJ No L 153, 13 . 6 . 1987, p. 24 . 31 . 7 . 87 Official Journal of the European Communities No L 209/51 COMMISSION REGULATION (EEC) No 2299/87 of 30 July 1987 amending Regulation (EEC) No 1646/87 authorizing certain intervention agen ­ cies to put up for sale by tender 483 000 tonnes of common wheat for export in the form of flour Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), as last amended by Regulation (EEC) No 124/87 (4) ; Whereas Regulation (EEC) No 1646/87 (^ authorized certain intervention agencies in the north of the Commu ­ nity to put up for sale by tender 483 000 tonnes of common wheat for export in the form of flour until 31 July 1987, given that the new wheat harvest is not avai ­ lable in July in that part of the Community ; whereas this measure should be extended until 31 August 1987 owing to the delay in harvesting this year as the result of weather conditions ; Article 1 Article 2 ( 1 ) of Regulation (EEC) No 1646/87 is hereby amended as follows : ' 1 . The invitation to tender shall be open from 1 July to 31 August 1987.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987. For the Commission Frans ANDRIESSEN Vice-President